Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 11/08/2021. 
Claims 1-7 and 20-26 are currently pending, of which claims 1-7 are withdrawn.
The Drawings filed 08/26/2020 are approved by the examiner.
The IDS statement filed 08/26/2020 has been considered. An initialed copy accompanies this action.
Applicant’s election of Group II, claims 20-26, in the reply filed on 11/08/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
Independent claims 20 and 25 are drawn to a printed carbon aerogel part and a supercapacitor comprising a printed carbon aerogel that are each made by a process comprising 3-D printing an ink to make a printed part, gelation of the printed part, removing solvent from the printed part, and carbonizing the printed part to make the printed carbon aerogel.  However, note that these processes and even the term “printed” are product-by-process limitations that describe how the carbon aerogel(s) are made.  Product-by-process limitations/claims are not limited to the recited steps except to the extent they suggest structure of the final product.  Here, the claims merely require a carbon aerogel having interconnected carbon particles since the recited processes include a final “carbonizing” step that clearly changes the chemical identity of any precursors prior to the final step.  In applying prior art, limitations as to the ink(s) (presence of particular components) and particular steps drawn to the ink(s) (printing, gelation, solvent removal, etc.) are extended little patentable weight since they are ultimately carbonized, reduced, and/or chemically changed to obtain the actual final carbon aerogel product.  Further note that dependent claims 21-24 are similarly drawn to limiting the content of the precursor ink(s) rather than the final carbon aerogel product, and are also extended little patentable weight for that reason.  Claim 26 is extended patentable weight since it describes a property of the final supercapacitor/aerogel.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,410,718.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to carbon aerogel materials.  The patented claims recites an aerogel/carbon composite made by pyrolyzing a dried composite gel, which appears to result in the same product as that claimed since carbon aerogels are by definition composed of interconnected carbon particles.
Claims 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 27, and 28 of U.S. Patent No. 8,993,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to carbon aerogel materials.  The patented claims recites a graphene aerogel comprising a network of graphene sheets chemically crosslinked with each other by sp2 carbon bonds and electrical devices thereof such as a capacitor, which appears to result in the same products as that claimed since the recited carbon aerogels comprise interconnected carbon, e.g., graphene, particles and capacitors by definition comprise two electrodes and a separator.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 20, there appear to be three inks recited in the claim and it is unclear what ink(s) are required by the claim.  Note, the second and third lines of the claim recite “3-D printing a viscous thixotropic ink to make a printed part, wherein the ink comprises solvent, a resorcinol-formaldehyde resin, and an organic thickener;” the eighth to fifteenth lines of the claim recites “wherein the thixotropic ink comprises water; … and a thixotropic additive; and wherein the ink does not contain graphene oxide.”  The claim merely sets forth antecedent basis for “a viscous thixotropic ink” yet recites further limitations to separate “the ink” and “the thixotropic ink” that do not have the same antecedent basis.  It is confusing that the claim alternates between different antecedent basis and terminology.  Are there intended to be multiple inks in the claim, and what is the relationship of “the ink” and “the thixotropic ink” to the “a viscous thixotropic ink”.  Are “the ink” and “the thixotropic ink” broad-to-narrow limitations of the content of one of the inks?  What is the intended scope of the multiple inks?  
Claim 25 is also indefinite for the same reason as claim 20, and claims 21-24 and 26 are also indefinite for their dependency on the independent claims. 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 20-24 are rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cooper et al. (US 7,410,718, hereinafter Cooper).
Cooper teaches a carbon aerogel (aerogel/carbon composite, abstract and col. 1 lines 25-38).  The composite is infused with carbon particles (abstract) which meets the claimed aerogel having interconnected carbon particles.  In any event, carbon aerogels are by definition composed of interconnected carbon particles.  Cooper’s final aerogel/carbon composite appears identical in structure to that claimed, and therefore anticipates the claims.  The remaining limitations among claims 20-24 are drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product. 
	In the event Cooper’s material does not sufficiently anticipate claimed carbon aerogel, the claims are still nevertheless obvious over the reference.  Even though Cooper teaches the aerogel/carbon composite is made by a different process than that claimed, e.g., one without “printing” or specific “ink”(s) as instantly claimed, Cooper’s final product is either identical with or only slight different than the claimed product due the reference’s disclosed pyrolyzation of dried sol-gels made from phenolic-aldehyde-based resins (abstract and col. 1 lines 25-38) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursors to obtain substantially the same final product as claimed.  

Claims 20-26 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (“Pyrolyzed graphene oxide/resorcinol-formaldehyde resin composite as high-performance supercapacitor electrodes,” J. Mater. Chem., 2011, 21, 2663-2670, hereinafter Zhang).
	As to claims 20-24, Zhang teaches a carbon aerogel (activated carbon composite made by pyrolyzing a sol-gel resin, abstract; see also Fig. 4 and 5 showing a sponge-like structure characteristic of a carbon aerogel) comprising interconnected carbon particles (Fig. 4 and 5).  Zhang’s final composite appears identical in structure to that claimed, and therefore anticipates the claims.  The remaining limitations among claims 20-24 are drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product. 
	In the event Zhang’s material does not sufficiently anticipate claimed carbon aerogel, the claims are still nevertheless obvious over the reference.  Even though Zhang teaches the carbon aerogel/activated carbon composite is made by a different process than that claimed, e.g., one without “printing” or specific “ink”(s) as instantly claimed, Zhang’s final product is either identical with or only slight different than the claimed product due the reference’s disclosed pyrolyzation of dried sol-gels made from resorcinol-formaldehyde resin (title and Experimental section on page 2664) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursors to obtain substantially the same final product as claimed.  
	As to claims 25 and 26, Zhang teaches a supercapacitor comprising an electrode comprising a carbon aerogel (activated carbon composite made by pyrolyzing a sol-gel resin and supercapacitor electrode thereof, abstract; see also Fig. 4 and 5 showing a sponge-like structure characteristic of a carbon aerogel) comprising interconnected carbon particles (Fig. 4 and 5).  Zhang teaches the supercapacitors comprise two electrodes sandwiched together with a separator in an electrolyte (see the sentence bridging the two columns on page 2663).  Zhang teaches the electrodes containing the material have a high specific capacitance of up to 396 F/g.  Zhang’s supercapacitor/final composite appears identical in structure to that claimed, and therefore anticipates the claims.  The remaining limitations in claim 25 drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product. 
	In the event Zhang’s material does not sufficiently anticipate claimed carbon aerogel in the supercapacitor, the claims are still nevertheless obvious over the reference.  Even though Zhang teaches the carbon aerogel/activated carbon composite is made by a different process than that claimed, e.g., one without “printing” or specific “ink”(s) as instantly claimed, Zhang’s final product is either identical with or only slight different than the claimed product due the reference’s disclosed pyrolyzation of dried sol-gels made from resorcinol-formaldehyde resin (title and Experimental section on page 2664) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursors to obtain substantially the same final product as claimed.  

Claims 20-26 are rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suh et al. (US 8,480,930, hereinafter Suh).
 As to claims 20-24, Suh teaches a carbon aerogel (abstract).  Carbon aerogels are by definition composed of interconnected carbon particles.  Suh’s final carbon aerogel appears identical in structure to that claimed, and therefore anticipates the claims.  The remaining limitations among claims 20-24 are drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product. 
	In the event Suh’s material does not sufficiently anticipate claimed carbon aerogel, the claims are still nevertheless obvious over the reference.  Even though Suh teaches the carbon composite is made by a different process than that claimed, e.g., one without “printing” or specific “ink”(s) as instantly claimed, Suh’s final product is either identical with or only slight different than the claimed product due the reference’s disclosed pyrolyzation of dried organic aerogels made by an acid- or base-catalyzed phenolic-aldehyde-based resins (abstract, Fig. 1, and col. 3 line 6 to col. 4 line 27) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursors to obtain substantially the same final product as claimed.  
As to claims 25 and 26, Suh teaches a supercapacitor comprising an electrode comprising a carbon aerogel (abstract, col. 2 lines 6-26, and col. 4 lines 28-41).  Carbon aerogels are by definition composed of interconnected carbon particles.  Supercapacitors by definition comprise two electrodes sandwiched together with a separator as claimed.  Suh teaches the carbon aerogel has a capacitance greater than 200 F/g (col. 2 lines 3-5 and col. 4 lines 28-41).  Suh’s supercapacitor/final carbon aerogel appears identical in structure to that claimed, and therefore anticipates the claims.  The remaining limitations in claim 25 are drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product.
	In the event Suh’s material does not sufficiently anticipate claimed carbon aerogel in the supercapacitor, the claims are still nevertheless obvious over the reference.  Even though Suh teaches the carbon aerogel is made by a different process than that claimed, e.g., one without “printing” or specific “ink”(s) as instantly claimed, 
Suh’s final product is either identical with or only slight different than the claimed product due the reference’s disclosed pyrolyzation of dried organic aerogels made by an acid- or base-catalyzed phenolic-aldehyde-based resins (abstract, Fig. 1, and col. 3 line 6 to col. 4 line 27) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursors to obtain substantially the same final product as claimed.  

Claims 20-26 are rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pauzauskie et al. (US 8,993,113, hereinafter Pauzauskie).
As to claims 20-24, Pauzauskie teaches a carbon aerogel (graphene aerogel, abstract).  Pauzauskie teaches the carbon/graphene aerogel is a porous material comprising a 3D network of interconnected particles (col. 8 lines 27-31 and col. 18 lines 8-17).  In any event, carbon aerogels are by definition composed of interconnected carbon particles.  Pauzauskie’s final graphene aerogel appears identical in structure to that claimed, and therefore anticipates the claims.  The remaining limitations among claims 20-24 are drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product.
	In the event Pauzauskie’s material does not sufficiently anticipate claimed carbon aerogel, the claims are still nevertheless obvious over the reference.  Even though Pauzauskie teaches the aerogel/carbon composite is made by a different process than that claimed, e.g., one without “printing” or specific “ink”(s) as instantly claimed, Pauzauskie’s final product is either identical with or only slight different than the claimed product due the reference’s disclosed pyrolyzation of dried sol-gels made from acid catalyzed resorcinol-formaldehyde resins (abstract and col. 6 line 58 to col. 7 line 54) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursors to obtain substantially the same final product as claimed.  
As to claims 25 and 26, Pauzauskie teaches a supercapacitor comprising a carbon aerogel (graphene aerogel for supercapacitor applications, abstract).  Pauzauskie teaches the carbon/graphene aerogel is a porous material comprising a 3D network of interconnected particles (col. 8 lines 27-31 and col. 18 lines 8-17).  In any event, carbon aerogels are by definition composed of interconnected carbon particles.  The context in which the performance of the carbon/graphene aerogel is demonstrated meets the aerogel is provided as/in an electrode (Fig. 17-29).  Supercapacitors by definition comprise two electrodes sandwiched together with a separator as claimed.  Pauzauskie teaches the graphene aerogel has a capacitance of 200 F/g or more (col. 3 lines 12-17).  Pauzauskie’s supercapacitor/final graphene aerogel appears identical in structure to that claimed, and therefore anticipates the claims.  The remaining limitations in claim 25 are drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product.
	In the event Pauzauskie’s material does not sufficiently anticipate claimed carbon aerogel in the supercapacitor, the claims are still nevertheless obvious over the reference.  Even though Pauzauskie teaches the aerogel/carbon composite is made by a different process than that claimed, e.g., one without “printing” or specific “ink”(s) as instantly claimed, Pauzauskie’s final product is either identical with or only slight different than the claimed product due the reference’s disclosed pyrolyzation of dried sol-gels made from acid catalyzed resorcinol-formaldehyde resins (abstract and col. 6 line 58 to col. 7 line 54) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursors to obtain substantially the same final product as claimed.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 16, 2021